DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 September 2022 has been entered.
 
Status of the Claims
Claims 1, 5-17, 19-21, and 24-27 are pending, presented for examination, and rejected as set forth below.

Response to Amendment
The Declaration of inventor Laurence Fitzhenry under 37 CFR 1.132 filed 6 September 2022 is insufficient to overcome the rejection of Claims 1, 5-17, 19-21, and 24-27 under 35 U.S.C. 103 based upon the teachings of Viladot Petit, either alone or in combination with the teachings of Rowe as set forth in the last Office action for at least three reasons.  First, because the inventor-declarant offers their opinion as to the ultimate legal question at issue.  Second, the declarant fails to satisfy their burden of establishing the statistical significance of the findings relied upon.  Third, the evidence the declarant does provide appears to establish, not an unexpected result, but rather one that a skilled artisan would expect to see from the arrangement of art-known elements encompassed by the claims, given the art available at the time of the instant application.
Applicants are reminded that once the examiner establishes a prima facie case of obviousness, the burden shifts to the applicant to rebut that case.  In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.”  In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), see also In re Skoner, 517 F.2d 947, 950 (CCPA 1975).
As a threshold matter, the inventor-declarant’s opinion as to the obviousness of the invention represents not only the opinion of the declarant, but the opinion of the declarant as to the ultimate legal question at hand.  The inventor-declarants opinion on this matter is unpersuasive per se.  In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962).  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Here, the opinions on the prima facie case of obviousness presented by the inventor-declarant on page 2-3 of the declaration are directed to the ultimate legal question at issue.  The evidence presented by the art, a single reference which lists each of the composition elements claimed by the applicants as suitable for combination into the types of ophthalmic compositions claimed, establishes the claims appear little more than a combination of art-known elements each according to their known utilities, and legally obvious as a result.  See KSR, below.  As an inventor, the declarant’s interest in the outcome of the instant matter are straightforward.  In the absence of evidence to support their opinion as to the prima facie case of record, of which the record boasts none, the opinion of the inventor-declarant as to the prima facie obviousness of the invention claimed is unpersuasive.
Moving now to the data presented concerning alleged unexpected results.  Two graphs, and neither supporting data nor evidence of the statistical significance of the pictures incorporated into the response, have been provided.  The first, “Figure 4,” appears to establish that lipid polysaccharide decreases cell viability with increasing LPS concentration.  As nothing of the claims incorporates or relies on lipid polysaccharides, the relevance of this information is questionable and not explained in a manner suitable for establishing how the instant claims are somehow patentable over the teachings of Viladot Petit.  Figure 5 appears to demonstrate that incorporating dexamethasone into cholesterol-containing nanostructured lipid carriers provides an improvement in anti-inflammatory outcome when compared to dexamethasone alone.  This does not represent secondary indicia of nonobviousness, more specifically evidence the invention claimed provides an unexpected result, as the art at the time of the instant application establishes that an increase in effectiveness is to be expected by incorporating cholesterol into topical ophthalmic liposomal drug delivery constructs.  See, e.g. Hathout (Rania M. Hathout, et al, Liposomes as an Ocular Delivery System for Acetazolamide: In Vitro and In Vivo Studies, 8 AAPS PharmSciTech E1, E4-E6 (2007) (incorporating cholesterol into liposomes increases drug encapsulation efficiency and extends release duration of poorly water soluble ophthalmic drugs so formulated); Lalu (Lida Lalu, et al, Novel Nanosystems for the Treatment of Ocular Inflammation: Current Paradigms and Future Research Directions, 268 J Control. Rel. 19 (2017)(establishing that the incorporation of cholesterol into topical ophthalmic liposomal drug delivery formulations improves drug absorption, transcorneal absorption, bioavailability, and therapeutic effect of agents including corticosteroids so formulated).  Because the results reported by the inventor-declarant appear to confirm the expectations a skilled artisan would have concerning the effect of incorporating a poorly water soluble active agent such as a corticosteroid into cholesterol containing liposomal drug delivery systems, these data, such as they are, cannot serve to establish secondary indicia of nonobviousness sufficient to overcome the prima facie case of obviousness of record.
For at least these reasons, the Fitzhenry declaration is unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-17, and 19-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Viladot Petit (WO2011/116963).
Applicants’ claims are directed to nanostructured lipid carriers combining as a solid lipid cholesterol with a liquid medium chain triglyceride (MCT) and an active agent in the core.  Dependent Claims 5-8 narrow the identity of the MCT, with Claims 9-17 further narrowing the identity of the active agent.  The examiner notes that applicants’ claims which incorporate dexamethasone, by applicants own admission address the functional limitations of Claims 9-11.  See Specification, pg. 1.  Claim 19 defines a ratio of solid to liquid lipid in the core.  The composition of Claim 20 requires a plurality of the cores of Claim 1, with Claim 21 specifying that the compositions is in a form suitable for ophthalmic administration.  Claims 24 and 25 recite methods of treating ocular diseases by administration of a composition of Claim 1 to the eye, particularly topically to the surface of the eye or eyelid.  Claim 26 defines an eye drop dispenser or eye wash device having a composition of Claim 1.  Newly added Claim 27 specifies that the invention encompassed within the metes and bounds of Claim 24 is one wherein “the NLC provides…its liquid core.”  Applicants are reminded that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Because the language of Claim 27 fails to recite anything other than the intended result of a process step positively recited by the remainder of the claim, the terminal “wherein” clause of newly added Claim 27 is afforded no patentable weight.
Viladot Petit describes nanostructured lipid carriers (NLC) having pharmaceutical active agents contained therein.  (Abs.).  Viladot Petit describes the NLC as possessing a liquid lipid encased in a solid lipid matrix.  (Pg.2).  Viladot Petit indicates that lipophilic agents are dissolved in the lipid solution.  (Pg. 5).  The liquid lipids to be included in such NLC include each of the capric and caprylic triglycerides of Claims 5-8.  (Pg. 8).  Cholesterol of the instant claims is recited as a suitable solid lipid for use in formulating the NCL described therein.  (Pg. 8).  The ratio of solid to liquid lipid in the NLC includes a 4:1 ratio by percentage of the NLC, addressing the limitations of Claim 19.  (Pg. 9).  Active agents are described as representing anywhere from 0.001-30% by weight of the composition, a range overlapping and therefore rendering obvious the 0.001-0.1% concentration recited by Claim 16.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Dexamethasone, which applicants’ specification indicates addresses not only the explicit limitation of Claims 12-14 but also the functional limitations of Claims 9-11, is recited as a particular anti-inflammatory and/or analgesic agent to be incorporated in such NLC, either alone or in combination with additional agents.  (Pg. 23).  Antihistamines of Claim 15 represent an alternative active agent which can be included in such NLC.  (pg.33).  Ophthalmic routes of delivery are included as alternative routes of administration for the NLC compositions described.  (Pg.35).  
On the basis of the disclosure of Viladot Petit describing each of the limitations of Claims 1, 5-17, and 19-21 as useful embodiments of the NLC compositions described therein, it would have been prima facie obvious for a person having ordinary skill in the art at the time of the instant application to have formulated NLC combining a shell of solid lipid such as cholesterol with a liquid core containing each of capric/caprylic triglycerides containing between 0.001-30% of a therapeutic agent such as dexamethasone or a combination of dexamethasone with an additional anti-inflammatory agent, or in the alternative an antihistamine, in a ratio of solid to liquid lipid of 1:4, to provide an ophthalmically acceptable therapeutic composition.  This is because, as set forth above, such a selection of solid lipid, liquid lipid, relative amount of each, amount and identity of active agent are each taught by Viladot Petit as useful for formulating therapeutic compositions for ophthalmic delivery.  it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.

Claims 1, 5-17, 19-21, and 24-27 stand rejected under 35 U.S.C. 103 as being unpatentable over Viladot Petit as applied to Claims 1, 5-17, and 19-21 above, and further in view of Rowe (WO2015/142853).
Viladot Petit suggests solid/liquid NLC combining shell of cholesterol with liquid MCT cores containing lipophilic agents such as dexamethasone suspended therein provided as compositions suitable for ophthalmic delivery.
Viladot Petit does not, however, describe using such compositions in the treatment of ophthalmic disorders, nor is a dropper device as encompassed within the limitations of Claim 26 described.
Rowe describes ocular formulations and their use in treating, for example inflammatory diseases and disorders of the eye.  (Abs.).  These compositions are provided as topically applied eye drop formulations, addressing limitations of Claims 25 and 26 .  (Pg. 2, 6-8).  Steroids, such as the dexamethasone of the instant claims and the NLC of Viladot Petit, are described as usefully when topically applied in decreasing ocular inflammation.  (Pg. 17).  Combination therapies, particularly those combining additional active agents with dexamethasone, are particularly described.  (Pg. 23).  Droppers are described as being used to administer exemplary embodiments of topical anti-inflammatory compositions to the surface of the eye.  (Pg. 40).  
It would have been prima facie obvious to have used the NLC/dexamethasone compositions described by Viladot Petit to treat ocular inflammation by the dropwise topical application of such compositions to the surface of the eye via a dropper.  One having ordinary skill in the art would have been motivated to do so owing to the fact that Viladot Petit describes ophthalmic applications of the dexamethasone NLC suggested therein, combined with Rowe indicating that dropwise instillation of dexamethasone ophthalmic compositions is useful in the treatment of ocular inflammation.  Claims 24-26 therefore appear little more than the utilization of a composition suggested by the prior art in a process which such compositions are suggested to provide beneficial therapeutic effect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-17, 19-21, and 24-27 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-13, 22-25, 30, 31, and 34-36 of copending Application No. 16/955,319 in view of Viladot Petit and Rowe. 
The Claims of the copending ‘319 application encompass o/w emulsions containing therapeutic agent loaded nanoparticles, methods of their use in the treatment of ophthalmic disorders, and eye drop dispensers containing the same.  Dependent Claim 13 specifies that nanostructured lipid carriers may serve as the active agent containing nanoparticles containing therapeutic agents as are recited by instant claims 9, and 11-15.  In addition to the above, Viladot Petit recites each of the alkanol, polysorbate 80, lecithin, and a-linoleic acids as components of emulsions useful for the delivery of the NLC described therein.  (Pg. 9-11, 36.).  As such, it would have been prima facie obvious to have taken the NLC and dropper apparatus of the instant claims and formulated them into emulsions including each of the alkanol, polysorbate 80, lecithin, and a-linoleic acids for use in the treatment of ophthalmic disorders taught as o/w emulsion components by the claims of the ‘319 application.  This is because Viladot Petit and Rowe teach each of the emulsion and emulsion components not recited by the instant claims as suitable carrier vehicles for the delivery of agent-loaded NLC that are recited by the copending ‘319 application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive.
Applicants repeat the earlier considered argument that each of cholesterol and MCT are recited along with lists of other alternative lipids as detracting from the fact that each of the cholesterol and MCT are in fact recited as lipids useful in the composition, and that nothing of Viladot Petit specifically directs the skilled artisan to select a combination of MCT and cholesterol as lipids for use in formulating the NLC of the claims.  Applicants arguments are no more persuasive upon repetition than they were when initially presented.  Applicants are reminded that it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
Applicants assertion that there would be no reasonable expectation of success in selecting cholesterol or medium chain triglycerides from among the alternative components listed by the single Viladot Petit reference is also unpersuasive.  Applicants present no evidence tending to call into question the capacity of a skilled artisan to select cholesterol or medium chain triglycerides from among the alternative components listed by the single Viladot Petit reference, and therefore fail to satisfy their evidentiary burden in establishing the absence of an expectation of success.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). 
Applicants arguments concerning the alleged unexpected properties possessed by the compositions of the instant claims have been addressed in the above discussion of the lack of persuasiveness of the Fitzhenry Declaration.
Applicants position that Rowe fails to remedy the alleged deficiencies of Viladot Petit are unpersuasive, as no deficiencies are noted.
Applicants arguments concerning the obviousness-type double patenting rejection is unpersuasive as applicants have effectively failed to respond to the rejection in a substantive manner.
For at least these reasons, applicants arguments are unpersuasive.

Conclusion
No Claims stand allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613